Citation Nr: 1618529	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  10-27 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of a right forearm gunshot wound with muscle damage (group VII).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to December 1972, including combat service in the Republic of Vietnam.  Commendations and awards include a Combat Action Ribbon, a Presidential Unit Citation, a Meritorious Unit Citation, and a Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which continued a 10 percent disability rating for residuals of a gunshot wound to the right forearm. 

In his 2010 substantive appeal (VA Form 9), the Veteran requested a videoconference Board hearing, which was duly scheduled for December 2011.  However, the Veteran did not appear and has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

In February 2015, the Board remanded the matter for further evidentiary development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In February 2015, the Board remanded this matter to afford the Veteran a neurological examination to address whether there may be some neurological residuals stemming from the gunshot wound to his right forearm.  Specifically, the Board noted that in January 2010 the Veteran complained of "numbness on the right arm and fingers since the bullet wound in the arm," and that he had been diagnosed with "posttraumatic neuropathy right arm."  The Board also noted that in September 2010, the Veteran was diagnosed with bilateral diabetic peripheral neuropathy.  The Board asked the examiner to identify any nerves affected by the in-service injury and the resulting impairment.  The Board also asked the examiner to discuss the Veteran's complaints and descriptions of his flare-ups and, if considered medically accurate, incorporate the statements into his findings along with any impact of the Veteran's right forearm disability on his activities of daily living, to include his ability to work.

In April 2015, the Veteran was scheduled for a VA muscle examination rather than a neurological examination.  The examiner recounted that the Veteran reported "occasional numbness and/or pain that shoots into [his] middle finger on the right from his wound area," which could "come any time and [was] not related to use or fatigue."  The examiner found that the Veteran had no functional loss with the flare-ups and that he was able to work through them.  He stated that "there were no neurological findings this exam, no nerve [residues]" and that "intermittent numbness and pain [were] not manifested."  The conclusions are not accompanied by detailed neurological findings and it appears that they were an addendum to the muscle examination.  

The Board finds that the April 2015 VA examination is not adequate to address the February 2015 remand directives.  The Board specifically asked that the Veteran be afforded a neurological examination to determine whether there was any nerve paralysis in connection with the residuals of his in-service gunshot wound.  While the April 2015 examiner stated that there were no neurological findings and that the Veteran did not present with intermittent numbness and pain during the examination, he did not discuss the Veteran's January 2010 complaints of numbness in the right arm since the gunshot wound or his contemporaneous complaints of occasional numbness and/or pain from his wound area into his middle finger.  As such, a remand is necessary to ensure compliance with the Board's February 2015 remand directives.  See Stegall, 11 Vet. App. at 271.

On remand the claims file should be updated to include relevant VA treatment records dated after March 2015.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:
1. Obtain any relevant VA treatment records from the Charlotte VA Medical Center (VAMC), or any other VA medical facility that may have treated the Veteran, since March 2015, and associate those documents with the claims file.

2. Schedule the Veteran for a neurological examination of his right upper extremity to determine if any nerves have been affected by his gunshot wound.  Affected nerves and the severity of their injury should be detailed.  The claims file, including a copy of this Remand, should be made available to the examiner for review.  All indicated tests should be done, and all findings reported in detail.  

Any nerves affected should be identified and resulting impairment described. 

The examiner should specifically comment on:

(a) The Veteran's September 2010 complaints of "numbness on the right arm and fingers since the bullet wound in the arm;" 

(b) His January 2010 diagnosis of posttraumatic neuropathy in the right arm;

(c) His statements to the April 2015 VA examiner of "occasional numbness and/or pain that shoots into [his] middle finger on the right from his wound area," which could "come any time and [was] not related to use or fatigue."

The examiner should also discuss the Veteran's complaints and descriptions of his flare-ups, and if considered medically accurate, incorporate that description into the findings, along with any impact of the Veteran's right forearm disability on his activities of daily living, including his ability to work.  

3. After completing the above action, the claim must be readjudicated.  If the claim remains denied, a Supplemental Statement of the Case must be provided to the appellant.  After the appellant has an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2015).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

